Citation Nr: 0620033	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as the result of exposure to toxic agents.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1953.

This appeal is from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
February 2004 and July 2005.

The veteran appears to have claimed entitlement to service 
connection for arthritis and hearing loss in his substantive 
appeal; for bladder cancer in a statement of April 2004; and 
for post-traumatic stress disorder in a statement of May 
2005.  Adjudication of any of these claims is not of record.  
They are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's prostate cancer is unrelated to his naval 
service.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran asserts that multiple conditions of his service 
aboard Navy vessels, including submarines, caused or 
aggravated prostate cancer diagnosed in 1995.  In his 
substantive appeal he explicitly denied the onset of prostate 
cancer in service or during the year following his separation 
from service.  Consequently, there is no question in this 
case of a chronic disease diagnosed as such in service or 
during a one year post-service presumptive period for 
malignant tumors, or of continuity of symptomatology. See 
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2005).

In his January 2002 claim he alleged exposure to herbicides 
at an unknown location, to ionizing radiation at an unknown 
location and time, and to asbestos aboard naval vessels.  In 
a September 2002 statement he alleged that the air he 
breathed on submarines 24-hours a day contained extensive 
chlorine gas, diesel fumes and high concentrations of 
carcinogens.  He reported that his duty as an electrician 
maintaining batteries in enclosed spaces without breathing 
apparatus exposed him to chlorine gas.  He asserted there was 
asbestos insulation coating the submarine hull interior.  He 
averred that those living conditions contributed to his 
prostate cancer.  In his substantive appeal he asserted that 
the use of air from the snorkel during submarine operations 
had a detrimental effect.

The veteran is competent to report that he was exposed to the 
above listed "toxic agents."  As a lay person without 
medical training, however, he is not competent to offer a 
medical opinion that any or all of them caused or contributed 
to his prostate cancer.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).

The veteran has submitted private medical records showing 
diagnosis, initial treatment and post-treatment follow-up 
from September 1995 to June 2001.  This evidence confirms the 
fact of prostate cancer.  

Regarding exposure to ionizing radiation and to herbicides, 
the veteran has not submitted a statement of the time, place, 
or circumstances of those exposures.  The laws and 
regulations providing for a presumption that certain diseases 
are related to exposure to ionizing radiation or to exposure 
to certain herbicides provide the presumption only for 
veteran's of "radiation exposure activities," or of service 
in Vietnam at certain times.  The veteran has none of the 
qualifying service for a presumption of exposure to ionizing 
radiation or to certain herbicides.  See 38 U.S.C.A. 
§§ 1112(c), 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309(d), (e), 3.311 (2005).

The veteran's service personnel and medical records do not 
show exposure to ionizing radiation or to herbicides.  
Prostate cancer is not presumed due to exposure to ionizing 
radiation, so even if there was evidence of such exposure, 
the success of the veteran's claim would require medical 
evidence of an association between exposure to ionizing 
radiation and prostate cancer.

It is presumed that veterans who served in Vietnam during the 
Vietnam War were exposed to certain herbicides.  38 C.F.R. 
§ 3.307(a)(6) (2005).  The veteran did not serve in Vietnam.  
Veteran's who were members of certain Army units serving 
along the Demilitarized Zone in Korea in 1968 and 1969 might 
have been exposed to an included herbicide, see VA 
Adjudication Manual M21-1, Part VI, Chap. 7, but the veteran 
was not in the Army.  The veteran may not be presumed to have 
been exposed to any of those certain herbicides.  Even though 
prostate cancer is presumed due to exposure to certain 
herbicides when the exposure is established, the veteran must 
produce evidence of exposure, including evidence identifying 
the chemical composition of the herbicide, or produce 
information sufficient for VA to establish the exposure.  
38 C.F.R. § 3.159(c) (2005).  He has done neither.

The veteran had a VA examination in November 2004.  The 
examiner noted the veteran's reported environmental and toxic 
exposures in service.  The examination diagnosed prostate 
cancer, status post-radiation treatment, XRT and seed 
implant.  The examiner commented that review of textbooks of 
medicine showed no relationship between any of the claimed 
exposures and prostate cancer.  The examiner opined that it 
was less likely than not that exposure to any of the 
substances to which the veteran claimed exposure caused his 
prostate cancer.

The November 2004 examiner made another review of the 
veteran's claims file and review of medical literature in 
September 2005.  In an addendum to the November 2004 report, 
the VA physician summarized the result of the literature 
review as it bore on the relation between prostate cancer and 
each of the environmental pollutants, toxins, or carcinogens 
the veteran reported.  Citation to or photocopies excerpts 
from the referenced literature is of record.  In short, all 
the medical and scientific literature that informed the VA 
examiner's opinion showed a negative or no relationship 
between the substances to which the veteran alleged exposure, 
except as regards certain herbicides.  Regarding herbicides, 
the examiner noted that the veteran's personnel records did 
not show exposure to herbicides, from which the examiner 
concluded that herbicide exposure in service was an unlikely 
cause or contributing factor in causing the veteran's 
prostate cancer.  The examiner reaffirmed the prior opinion 
that there was no medical or scientific connection between 
the veteran's prostate cancer and service.

While the veteran is competent to report exposures while in 
service, he has provided no evidence of any of the exposures 
in service that he has alleged.  Moreover, even assuming for 
the sake of argument that he was exposed to diesel fumes, 
asbestos, and chlorine gas based on the "places, types, and 
circumstances of his service as shown by service records," 
38 C.F.R. § 3.303(a) (2005), there is no "medical evidence 
of a nexus between the current disability and [an] in-service 
disease or injury," Pond, 12 Vet. App. at 346, so the fact 
of the exposure does not establish entitlement.

"Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary [of Veterans 
Affairs]."  38 U.S.C.A. § 5107(a) (West 2002).

The veteran wrote in May 2005 that VA has not provided him 
with a single document showing specifically what "the 
preponderance of the evidence is."  VA identified the items 
of evidence in the statement of the case and each 
supplemental statement of the case.  The most recent SSOC, 
January 2006, included a long list of the evidence of record.  
The preponderance of the evidence means most of the evidence 
when the credibility and probative value of each item of 
evidence is assessed.  In this case, where only the veteran's 
bare assertion that exposure to various substances and 
environmental conditions in service caused his prostate 
cancer, and every other item of evidence in the file other 
than proof of the current diagnosis is against the claim, the 
preponderance of the evidence is that his prostate cancer is 
not related to his service.

II.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate his claim in letters of February 
and April 2002, prior to the initial adjudication of his 
claim.  The letters informed the veteran of the information 
and evidence necessary to substantiate his claims, of his 
right to VA assistance, and of his and VA's respective duties 
to produce information and evidence.  The former letter 
requested the veteran to provide information detailing the 
place and circumstances of the claimed exposures to asbestos 
and radiation.  The latter letter reiterated a request for 
certain information regarding sources of private medical 
records.  A VA letter of October 2004 reiterated the evidence 
necessary to substantiate the claim and his and VA's 
respective roles in producing and obtaining evidence; it 
specifically requested he provide any evidence in his 
possession.  The letter identified evidence of record and 
referred the veteran to the statement of the case and 
supplemental statements of the case for a comprehensive list 
of the evidence in his case to date.  A January 2006 
supplemental statement of the case provided a consolidated 
list of the evidence of record.  The veteran has been well, 
timely, and fully informed of how to prosecute his claim.  VA 
has discharged its notice duties in this case.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence for which it had information and 
authorization to obtain.  VA has examined the veteran and 
obtained a necessary medical opinion.  There has been no 
failure to obtain evidence of which it had notice.  The 
veteran wrote in March 2006 that he had additional evidence 
to submit.  He has not submitted it.  The Board received his 
claims file in March 2006, more than 90 days ago.  The time 
to submit additional evidence is closed.  38 C.F.R. 
§ 20.1304(a) (West 2002).  VA has discharged its duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

Service connection for prostate cancer is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


